335 S.C. 207 (1999)
516 S.E.2d 441
REPUBLIC LEASING COMPANY, INC., Respondent,
v.
Richard Wayne HAYWOOD, Individually and d/b/a Haywood's Discount Drugs, Petitioner.
Supreme Court of South Carolina.
May 14, 1999.

ORDER
This Court granted the petition for certiorari to review the Court of Appeals' opinion in Republic Leasing Company, Inc. v. Haywood, 329 S.C. 562, 495 S.E.2d 804 (Ct.App.1998), which involved three cases that were consolidated for review by the Court of Appeals.
After the petition for a writ of certiorari was filed, the parties to the third case reached a settlement. Upon motion of the parties, this Court dismissed the petition for a writ of certiorari and remanded the case to the Court of Appeals with instructions to send the remittitur. Republic Leasing Company, Inc. v. Haywood, S.C.Sup.Ct. Order dated December 18, 1998. Then, after the petition for a writ of certiorari was *208 granted, the parties to the second case resolved their dispute, and this Court again remanded the case to the Court of Appeals with instructions to send the remittitur. Republic Leasing Company, Inc. v. Haywood, S.C.Sup.Ct. Order dated February 25, 1999. Now, petitioner Richard Wayne Haywood (Haywood) and Republic Leasing Company, Inc. (Republic Leasing) have reached a settlement, and Haywood asks this Court to remand the case to the Court of Appeals with instructions to send the remittitur. Republic Leasing consents to Haywood's motion.
Haywood's motion is granted. Accordingly, we dismiss the petition for a writ of certiorari in Republic Leasing Company, Inc. v. Richard Wayne Haywood, Individually and d/b/a Haywood's Discount Drugs and remand that case to the Court of Appeals with instructions to send the remittitur. In addition, we vacate the Court of Appeals' opinion in Republic Leasing Company, Inc. v. Haywood, 329 S.C. 562, 495 S.E.2d 804 (Ct.App.1998).
IT IS SO ORDERED.
      /s/ Jean H. Toal, Acting C.J.
      /s/ James E. Moore, J.
      /s/ John H. Waller, Jr., J.
FINNEY, C.J., not participating.
While I agree that the petition for a writ of certiorari should be dismissed and the case remanded to the Court of Appeals with instructions to send the remittitur, I disagree with the majority's decision to vacate the Court of Appeals' opinion.
         /s/ E.C. Burnett, III, J.